DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
Amendment filed 11/30/2020 has been entered. 
	Pending claims 1, 2, 5-8, 10-12, 15-16 are addressed below. Claims 3, 4, and 9 are withdrawn. Claims 13-14 are cancelled.

Claim Objections
Claims 10 and 16 are objected to because of the following informalities:  
In claim 10: limitations “an air transition volume”, “a first transition volume part”, and “an opening” in lines 5 and 9, respectively, should be changed to “[[an]] the air transition volume”, “[[a]] the first transition volume part”, and “[[an]] the opening” since these limitations are already defined in claim 1.
In claim 16: limitations “an air transition volume”, “a first transition volume part”, and “an opening” in lines 4 and 8, respectively, should be changed to “[[an]] the air transition volume”, “[[a]] the first transition volume part”, and “[[an]] the opening” since these limitations are already defined in claim 15.
 Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 7, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones (US 3429507) in view of Morgensen (US 1,957,075).
Regarding claim 1, Jones discloses a diffuser (A; see fig. 3) for distributing insects from an aircraft (see note 1 below), the diffuser (A) being mountable on the aircraft (60), the diffuser comprising: 
at least one distribution tube (tube connected to 30) for connection to a source (30) at a first end and open to an outside of the distribution tube at a second end (open end inside passage A) for distribution of the insects; 
a nozzle (15) surrounding the second end (open end of tube from 30), the nozzle narrowing (from open end 17) towards a throat (narrowest part of passage A) and widening downstream of said throat and being configured to allow part of a flight airstream to enter (enter via open end 17) the diffuser and decrease in velocity 

    PNG
    media_image1.png
    465
    840
    media_image1.png
    Greyscale

Examiner's Annotated Figure 1 (Jones)
Jones does not teach a tube cover surrounding the second end within the nozzle, the tube cover having an open aerofoil-shaped cross section, the diffuser thereby shielding the insects being distributed, the diffuser thereby forming an air transition volume, the air transition volume comprising a first transition volume part immediately behind an opening of said distribution tube, at a location shielded by said tube cover and surrounded by said nozzle.
However, Morgensen teaches a diffuser (fig. 2) mountable to an aircraft in the same field of endeavor, utilizing a tube cover 5 (covering the open second end of distribution tube 4; fig. 2) surrounding the second end within the nozzle 1, the tube cover 5 having an open aerofoil-shaped cross section (fig. 2 shows the aerofoil shaped cross section that is open at 6), the diffuser thereby shielding the insects (see note 1) being distributed, the diffuser thereby forming an air transition volume (air volume inside 1 and inside 5), the air transition volume comprising a first transition volume part (air space inside the part 5) immediately behind an opening of said distribution tube 4, at a location shielded by said tube cover and surrounded by said nozzle (see fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Morgensen to provide a tube cover surrounding the second end within the nozzle, the tube cover having an open aerofoil-shaped cross section. Doing so would improve air flow dynamic around the distribution tube and minimize unnecessary 
Note 1: “for distributing insects from an aircraft” and “for distribution of the insects” are a limitation of intended use. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, since the device of the prior arts include all of the structures defined in the claim, it is capable of performing the insect distribution. See MPEP 2111, section II.

Regarding claim 2, Jones, as modified, discloses the nozzle (15) comprises a subsonic two-dimensional converging-diverging nozzle (see the converging and diverging portions 17 and 20, respectively, of wall 15 in fig. 3).

Regarding claim 7, Jones, as modified, discloses the tube cover (as modified by Morgensen) is positioned within the nozzle (15) such as to limit flow separation to the near wake of the blunt trailing edge section of the nozzle (external contour of member 5 taught by Morgensen can limit flow separation at the downstream end of the nozzle).


at least one distribution tube (tube connected to 30) for connection to a source (30) at a first end (at 30) and open to an outside of the distribution tube (inside passage A) at a second end for distribution of the insects; 
a nozzle (15) surrounding the second end (of tube connected to 30), the nozzle narrowing (from 17 to throat) towards a throat (narrowest part of passage A) and widening downstream of said throat (from throat toward 20) and being configured to allow part of a flight airstream (40) to enter the diffuser and decrease in velocity downstream of said throat (based on the venturi effect, velocity decreases); 
and the second end of the distribution tube (open end of tube connected to 30) being located downstream of said throat (narrowest part of 15; see fig. 3).
Jones does not teach a tube cover surrounding the second end within the nozzle, the diffuser thereby shielding the insects being distributed, the diffuser thereby forming an air transition volume, the air transition volume comprising a first transition volume part immediately behind an opening of said distribution tube, at a location shielded by said tube cover and surrounded by said nozzle.
However, Morgensen teaches a diffuser (fig. 2) mountable to an aircraft in the same field of endeavor, utilizing a tube cover 5 (covering the open second end of distribution tube 4; fig. 2) surrounding the second end within the nozzle 1, the diffuser thereby shielding the insects (see note 1) being distributed, the diffuser thereby forming an air transition volume (air volume inside 1 and inside 5), the air transition volume comprising a first transition volume part (air space inside the part 5) immediately behind an opening of said distribution tube 4, at a location shielded by said tube cover and surrounded by said nozzle (see fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Morgensen to provide a tube cover surrounding the second end within the nozzle. Doing so would improve air flow dynamic around the distribution tube and minimize unnecessary flow turbulence, and as a result the diffusing is done in a controlled manner and well define stream as taught by Morgensen in line 61-70. It is noted that since the open second end of the distribution tube connected to source 30 in Jones is already located downstream of the throat, the addition of the tube cover to the second end of the distribution tube in view of Morgensen would obviously render both the tube cover and the second end being located downstream of the throat.

Claims 5, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Morgensen, further in view of Liljegren (US 4,430,044).
Regarding claims 5-6, Jones and Morgensen fail to explicitly teach the aerofoil shape is an NACA standard shape (claim 5) and the NACA standard shape is an NACA 0018 standard shape (claim 6) and wherein said tube cover comprises a smooth external contour of a NACA standard shape (claim 8).
Liljegren teaches a blade having airfoil shape (figs. 5 and 9) that is an NACA 0018 standard shape because the profile shape provides low drag.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones and Morgensen to incorporate the teachings of Liljegren to provide the airfoil shape being a NACA 0018 shape with smooth external contour of a NACA standard shape. Utilizing an airfoil NACA 0018 shape with low drag would provide for a more efficient distribution of material being discharged via the air flowing through the diffuser.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jones and Morgensen, further in view of Ambursen (US 1124579).
Regarding claim 12, Jones in view of Morgensen fail to teach said tube cover has an upstream- facing end and a downstream-facing end and a cross section which is narrower at said upstream-facing end and wider at said downstream-facing end.
Ambursen teaches an assembly to diffuse two materials, the assembly having a tube cover 4 (see fig. 2) having an upstream facing end (left end of 4) and a downstream-facing end (right end of 4, adjacent portion 7), a cross section that is 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jones to incorporate the teachings of Ambursen to provide said tube cover has an upstream- facing end and a downstream-facing end and a cross section which is narrower at said upstream-facing end and wider at said downstream-facing end. Doing so would allow easier air movement around the tube cover without causing significant turbulent to the air flow or significant inefficiency due to air impacting the upstream surface of the tube cover, such that the mixed flow downstream of the tube cover produce a more uniform distribution. 

Claims 1, 2, 7, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgensen (US 1,957,075) in view of Jones.
	Regarding claim 1, Morgensen teaches a diffuser (assembly with two nozzles 1 shown in fig. 1) for distributing insects from an aircraft (although Morgensen discloses a diffuser for spraying liquid, the structure disclosed meets all recitation of the claim and therefore has the physical capability to distribute insects from the aircraft), the diffuser (1) being mountable on the aircraft (see fig. 1), 
the diffuser comprising: at least one distribution tube (4) for connection to a source at a first end (fig. 1: upper end connected to 7, 8, 9) and open to an outside of the distribution tube at a second end for distribution of the material/insect (tube 4 is open to the outside of the tube at member 5); 

a tube cover (5) surrounding the second end (bottom end of 4) within the nozzle (1), the tube cover (5) having an open aerofoil-shaped cross section (see fig. 2), the diffuser thereby shielding the insects being distributed (insect that inputted into this system to be discharged from tube 4 is shielded by nozzle 1); the diffuser thereby forming an air transition volume (space inside 1 and inside 5), the air transition volume comprising a first transition volume part immediately behind an opening of said distribution tube (4) at a location (inside cover part 5) shielded by said tube cover and surrounded by said nozzle.
Morgensen does not teach the tube cover and the second end both being located downstream of said throat. 
However, Jones teaches a diffuser (see fig. 3), in the same field of diffusing via an aircraft, having a nozzle 15 with a throat at middle narrowest portion between 17 and 20. The second end/discharge end of a distribution tube connected to a source 30 is downstream of the throat of nozzle 15.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgensen to incorporate the teachings of Jones to provide the tube cover and the second end both 

Regarding claim 2, a modified Morgensen teaches the diffuser of claim 1, wherein Morgensen teaches the nozzle (1) comprises a subsonic two-dimensional converging-diverging nozzle (nozzle 1 converges near tube 4 and diverges at the right end).

Regarding claim 7, a modified Morgensen teaches the diffuser of claim 1, wherein Morgensen teaches the tube cover (5) is positioned within the nozzle (1) such as to limit flow separation to the near wake of the blunt trailing edge section of the nozzle (smooth external contour of member 5 limits flow separation at the right end of the nozzle 1).

Regarding claim 15, Morgensen teaches a diffuser (assembly with two nozzles 1 shown in fig. 1) for distributing insects from an aircraft (although Morgensen discloses a diffuser for spraying liquid, the structure disclosed meets all recitation of the claim and therefore has the physical capability to distribute insects from the aircraft), the diffuser (1) being mountable on the aircraft (see fig. 1), 
the diffuser comprising: at least one distribution tube (4) for connection to a source at a first end (fig. 1: upper end connected to 7, 8, 9) and open to an outside of the distribution tube at a second end for distribution of the material/insect (tube 4 is open to the outside of the tube at member 5); 
a nozzle (1) surrounding the second end (see fig. 2), the nozzle (1) narrowing toward a throat (narrowest interior portion of nozzle 1) and widening downstream of said throat (flared end to the right of member 5 shown in fig. 2), and being configured to allow part of a flight airstream to enter the diffuser and decrease in velocity downstream of said throat (air enters from left end of the nozzle 1 and decrease in velocity near the right end of nozzle 1 because the nozzle 1 flares out); and 
a tube cover (5) surrounding the second end (bottom end of 4) within the nozzle (1), the diffuser thereby shielding the insects being distributed (insect that inputted into this system to be discharged from tube 4 is shielded by nozzle 1); the diffuser thereby forming an air transition volume (space inside 1 and inside 5), the air transition volume comprising a first transition volume part immediately behind an opening of said distribution tube (4) at a location (inside cover part 5) shielded by said tube cover and surrounded by said nozzle.
Morgensen does not teach the tube cover and the second end both being located downstream of said throat. 
However, Jones teaches a diffuser (see fig. 3), in the same field of diffusing via an aircraft, having a nozzle 15 with a throat at middle narrowest portion between 17 and 20. The second end/discharge end of a distribution tube connected to a source 30 is downstream of the throat of nozzle 15.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgensen to incorporate the teachings of Jones to provide the tube cover and the second end both being located downstream of said throat. Doing so would allow for optimization of the discharge flow rate since velocity is reduced at location downstream of the throat based on the venturi effect. 


Claims 5-6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgensen and Jones, further in view of Liljegren (US 4,430,044).
Regarding claims 5-6, 8, a modified Morgensen teaches the diffuser of claim 1, but does not teach the aerofoil shape is an NACA standard shape (claim 5), wherein the NACA standard shape is an NACA 0018 standard shape (claim 6), and  wherein said tube cover comprises a smooth external contour of a NACA standard shape (claim 8).
Liljegren teaches a blade having airfoil shape (figs. 5 and 9) that is an NACA 0018 standard shape because the profile shape provides low drag.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgensen and Jones to incorporate the teachings of Liljegren to provide the airfoil shape being a NACA 0018 shape. Utilizing an airfoil with NACA 0018 with low drag would provide for a more efficient distribution of material being discharged via the air flowing through the nozzle.

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morgensen and Jones, further in view of Ambursen (US 1124579).
Regarding claim 12, a modified Morgensen teaches the diffuser of claim 1, but fails to teach said tube cover (5) has an upstream- facing end and a downstream-facing 
Ambursen teaches an assembly to diffuse two materials, the assembly having a tube cover 4 (see fig. 2) having an upstream facing end (left end of 4) and a downstream-facing end (right end of 4, adjacent portion 7), a cross section that is narrower at the upstream-facing end and wider at the downstream-facing end (left end of 4 is narrower than the right end; see fig. 2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Morgensen and Jones to incorporate the teachings of Ambursen to provide said tube cover has an upstream- facing end and a downstream-facing end and a cross section which is narrower at said upstream-facing end and wider at said downstream-facing end. Doing so would allow easier air movement around the tube cover without causing significant turbulent to the air flow or significant inefficiency due to air impacting the upstream surface of the tube cover, such that the mixed flow downstream of the tube cover produce a more uniform distribution. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 5-8, 12, 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Allowable Subject Matter
Claims 10-11, 16 are allowed.
The following is an examiner’s statement of reasons for allowance: the most relevant prior arts (Morgensen, Jones, Burnum and Ambursen) fail to teach limitations of claims 10, 11 and 16, including method steps of setting up an air transition volume using the diffuser of claim 1 and set up an air transition volume having a first transition volume part defined by an airspeed of air exiting the opening at a velocity of at least 1m/s less than a speed of the aircraft; successive transition volume parts receding from the first transition volume part, and the transition volume being characterized by a maximum wind shear over any cubic centimeter volume within the air transition volume being less than 60km/h.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUONGMINH NGUYEN PHAM whose telephone number is (571)270-0158.  The examiner can normally be reached on 8AM - 4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 570-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/TUONGMINH N PHAM/Primary Examiner, Art Unit 3752